DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Hane (U.S. Publication No. 2008/0035837 A1) discloses the optical encoder is constituted of: a light source section 10 in which a light emitting section 1 such as LED is combined with an optical device 2 for converting a beam light from the light emitting section 1 into a parallel light; an index scale 3 and scale 4 successively irradiated with the parallel light from the light source section 10; a photodetector 5 disposed on a side opposite to the light source section 10 as seen from the scale 4; and a signal processing circuit section 6 which processes a signal from the photodetector 5 to output an encoder signal. The prior art fails to teach in combination with the rest of the limitations in the claim: “a Lissajous angle calculator configured to determine a Lissajous angle from the first and second analog signals; and an amplitude adjustor configured to adjust an amplitude of only the first analog signal output from the phase signal generator and to output the adjusted amplitude to the Lissajous angle calculator.” 

	

 
Allowable Subject Matter
2.	Claims 1-6 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a Lissajous angle calculator configured to determine a Lissajous angle from the first and second analog signals; and an amplitude adjustor configured to adjust an amplitude of only the first analog signal output from the phase signal generator and to output the adjusted amplitude to the Lissajous angle calculator.” 

	Regarding claim 3, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a Lissajous angle calculating step of determining a Lissajous angle from the first and second analog signals; and an amplitude adjusting step of adjusting an amplitude of only the first analog signal output at the phase signal generating step and outputting the adjusted amplitude to the Lissajous angle calculating step.”

	Claim 2 is allowable due to its dependency on claim 1; claims 4 and 5 are allowable due to their dependencies on claim 3; claim 6 is allowable due to its dependency on claim 4.
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866